Order filed June 19, 2014




                                                         In The

                                Fourteenth Court of Appeals
                                                    ____________

                                              NO. 14-14-00477-CV
                                                    ____________

                                       In the Interest of G.S., a Child


                               On Appeal from the 309th District Court
                                        Harris County, Texas
                                 Trial Court Cause No. 2012-74334


                                                       ORDER

           This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

           The notice of appeal was filed April 15, 2014. The reporter’s record was
due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record was not been filed.1

           Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is

1
    The letter of assignment was not filed in this court until June 18, 2014.
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Dolores Johnson, the official court reporter, to file the record in
this appeal on or before June 30, 2014. If Dolores Johnson does not timely file
the record as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the record has not been timely filed and why she should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM